309 So.2d 250 (1975)
Marvin T. HALL, Appellant,
v.
E. Lucille BASS and H.V. Wilder, As Guardian of the Person and Estate of E. Lucille Bass, Appellees.
Nos. 74-146, 74-434.
District Court of Appeal of Florida, Fourth District.
March 7, 1975.
*251 John L. Ducker, Orlando, for appellant.
Michael S. Davis, Law Offices of Ley H. Smith, Orlando, for appellees.
PER CURIAM.
We consolidate for the purposes of review and disposition interlocutory appeal, Case No. 74-434, with the plenary appeal, Case No. 74-146. The question raised by the appeal is whether the trial court erred in entering a final judgment in favor of the appellee-defendants, E. Lucille Bass and H.V. Wilder, as Guardian of the Person and Estate of E. Lucille Bass, in an ejectment action brought by appellant-plaintiff, Marvin T. Hall.
The appellant has failed to favor us with a transcript of the proceedings the appellant seeks to have reviewed. When no transcript of the proceedings pertaining to the issues upon which the appellant seeks review is present in the record, the appellate court must assume that the trial court ruled correctly. Johnson v. Town of Eatonville, 203 So.2d 664 (Fla.App. 1967).
Accordingly, the trial court's final judgment entered in Case No. 74-146 and the trial court's order denying appellant's petition for relief from the final judgment entered in Case No. 74-434 are affirmed.
Affirmed.
WALDEN, CROSS and MAGER, JJ., concur.